Case 1:19-cv-07832-AJN Document 13 - Filed 09/12/19 Page 1 of 1
; AFFIDAVIT OF SERVICE

State of New York County of NEW YORK U.S District Court, Southern District

Court

Index Number: CV-19-7832-19
Date Filed: 8/22/2019

Plaintiff:
YESH MUSIC, LLC

vs.

Defendant: ~
WARNER MUSIC GROUP CORP., ET.AL.

For:

10177

GARBARINI FITZGERALD P.C.
425 EAST 84TH STREET, APT. 5A
NEW YORK, NY 10028

Received by ELITE LEGAL SERVICES OF NY INC. to be served on WARNER MUSIC GROUP CORP., C/O CT CORP., 28 LIBERTY
STREET, NEW YORK, NY 10005.

|, SPIRO KARTSONIS, being duly sworn, depose and say that on the 28th day of August, 2019 at 2:35 pm, |:

served a CORPORATION by delivering a true copy of the SUMMONS & COMPLAINT IN A CIVIL ACTION with the date and hour of
service endorsed thereon by me, to: Satie Jayram as Authorized Agent for WARNER MUSIC GROUP CORP., C/O CT CORP., at the
address of: 28 LIBERTY STREET, 42ND FLR., NEW YORK, NY 10005, and informed said person of the contents therein, in
compliance with state statutes.

Description of Person Served: Age: 55, Sex: F, Race/Skin Color: Light Tan, Height: 5'11", Weight: 165, Hair: Black, Glasses: Y

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the
judicial circuit in which the process was served.

Y

SPIRO KARTSON

2035503
Subscribed and Sworn to before me on the 30th day of

August, 2019 by the affiant who is personally known to ELITE LEC SERVICES OF NY INC.

Lif) Y 2D Yidf 1603 FRANCIS LEWIS BLVD.

 

GERLAD F. POINTING °

NOTARY PUBLIC-STATE OF NEW YORK
NO. 01P06326208

QUALIFIED IN SUFFOLK COUNTY

WHITESTONE, NY 11357
(718) 831-9060

Our Job Serial Number: ELT-2019006883

MY COMMISSION EXPIRES JULY 20, QS Riot © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1¢
